REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/26/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (12/7/2021) of response to restriction requirement of 10/28/2021 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 7-20 (canceled).

Allowable Subject Matter
Claims 1 and 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 13, the closest prior art is US 20200049936 of Wei and CN 105093461 of Liu.

Regarding Claim 1, Wei teaches a lens holder, comprising: a holder body; and a lens barrel disposed on the holder body; wherein the lens barrel is cylindrical; wherein the holder body comprises a first surface away from the lens barrel and a second surface opposite to the first surface, the first surface defines a groove, the groove comprises a first bottom surface, the first bottom surface defines a recess, the recess is disposed at a corner of the holder body, the recess comprises a second bottom surface, the second bottom surface defines an air escape hole; wherein a cross-sectional size of the air escape hole is less than a cross-sectional size of the recess. Liu a lens holder, comprising: a holder body; wherein the holder body is square; and a lens barrel disposed on the holder body; wherein the lens barrel is cylindrical; an orthogonal projection of the lens barrel on the holder body is in a center region of the second surface, a center of the orthogonal projection of the lens barrel overlaps with a center of the holder body; the recess is disposed at a corner of the holder body away from the center of the orthogonal projection, the recess is entirely rectangular and extends diagonally along the first bottom surface and an air escape hole.

But none of them teaches that wherein the recess has a first end and a second end opposite to the first end, the first end is closer to the center of the orthogonal projection with respect to the second end, the air escape hole is disposed at the first end.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a lens holder further comprising:
wherein the recess has a first end and a second end opposite to the first end, the first end is closer to the center of the orthogonal projection with respect to the second end, the air escape hole is disposed at the first end,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 5-6 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872